NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICHARD J. GLAIR,                               No. 20-55500

                Plaintiff-Appellant,            D.C. No. 2:17-cv-02886-DDP-PJW

 v.
                                                MEMORANDUM*
A. GUTIERREZ, a California Highway
Patrol Officer,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   Dean D. Pregerson, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Richard J. Glair appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action arising from his protest outside a state government

building. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under Federal Rule of Civil Procedure 12(b)(6). Colony Cove Props.,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
LLC v. City of Carson, 640 F.3d 948, 955 (9th Cir. 2011). We affirm.

      The district court properly dismissed Glair’s action because Glair failed to

allege facts sufficient to state any plausible claim. See United States v. Jacobsen,

466 U.S. 109, 113 (1984) (“A ‘seizure’ of property occurs when there is some

meaningful interference with an individual’s possessory interests in that

property.”); United States v. Mendenhall, 446 U.S. 544, 551-52 (1980) (explaining

the threshold for detention under the Fourth Amendment); Ariz. Students’ Ass’n v.

Ariz. Bd. of Regents, 824 F.3d 858, 867 (9th Cir. 2016) (to make out a First

Amendment retaliation claim, plaintiff must allege interference or an intention to

interfere with a constitutionally protected activity); see also Reese v. County of

Sacramento, 888 F.3d 1030, 1040-41 (9th Cir. 2018) (elements of a Bane Act

claim under California Civil Code section 52.1).

      AFFIRMED.




                                          2                                    20-55500